11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Daniel Charles Jackson,                        * From the 32nd District Court
                                                 of Nolan County,
                                                 Trial Court No. 12587.

Vs. No. 11-18-00310-CR                         * November 19, 2020

The State of Texas,                            * Memorandum Opinion by Wright, S.C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.